CONTINUATION SHEET
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. The proposed amendment to claim 1 further limiting the claimed storage modulus would require further search and/or consideration.
Examiner’s note: the proposed amendment to claim 11 corrects the period at the end of line 2, but fails to correct the period at the end of line 14.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments on pages 7-9, with regard to claims 1-6 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al (USPGPUB 2014/0231983) have been fully considered but they are not persuasive. Applicant argues that the storage modulus of the adhesive is inversely related to the temperature and therefore Sugo’s disclosure of 5 MPa or more storage modulus at 25 degrees C implies a higher than 5 MPa storage modulus at 23 degrees C.
Examiner’s response: The Examiner agrees that it appears that the storage modulus of a substance is inversely proportional to the temperature and therefore Sugo’s disclosure of the lower end of the range for the storage modulus at 25 degrees C of 5 MPa should be a little higher than 5 MPa at 23 degrees C as claimed. However, according to MPEP 2144.05, I, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 
Applicant argues on page 9 that Sugo’s embodiments have storage modulus far higher than that claimed.
Examiner’s response: The Examiner agrees that the specific embodiments of Sugo all have a storage modulus above that claimed. However, the prior art is not limited by its specific embodiments. Sugo discloses in general that the film adhesive can have a storage modulus at 25 degrees C of 5 MPa or more [0017] [0030].
In view of the non-entry of the proposed amendments to the claims, applicant's arguments on page 9 regarding the amended upper limit of the claimed storage modulus range are not commensurate with the limitations of the pending claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781